
	

115 SRES 714 IS: Expressing the sense of the Senate that Crown Prince Mohammed bin Salman bin Abd al Aziz Al Saud of Saudi Arabia be held accountable for contributing to the humanitarian crisis in Yemen, preventing a resolution to the blockade of Qatar, the jailing and torture of dissidents and activists inside the Kingdom of Saudi Arabia, the use of force to intimidate rivals, and the abhorrent and unjustified murder of journalist Jamal Khashoggi. 
U.S. Senate
2018-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 714
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2018
			Mr. Graham (for himself, Mrs. Feinstein, Mr. Rubio, Mr. Markey, Mr. Young, and Mr. Coons) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate that Crown Prince Mohammed bin Salman bin Abd al Aziz Al Saud of
			 Saudi Arabia be held accountable for contributing to the humanitarian
			 crisis in Yemen, preventing a resolution to the blockade of Qatar, the
			 jailing and torture of dissidents and activists inside the Kingdom of
			 Saudi Arabia, the use of force to intimidate rivals, and the abhorrent and
			 unjustified murder of journalist Jamal Khashoggi. 
	
	
 Whereas following the accession of King Salman bin Abd al Aziz Al Saud to the throne of the Kingdom of Saudi Arabia in January 2015, King Salman appointed his son, Prince Mohammed bin Salman, as Minister of Defense;
 Whereas, on April 29, 2015, King Salman appointed Prince Mohammed bin Salman as Deputy Crown Prince and elevated him to the line of succession;
 Whereas, on June 21, 2017, King Salman appointed Prince Mohammed bin Salman as Crown Prince and heir apparent to the Saudi throne;
 Whereas Crown Prince Mohammed bin Salman has frequently disregarded the rights of Saudi citizens and in an effort to consolidate his personal control over Saudi government decisionmaking;
 Whereas, following his appointment as Crown Prince, Mohammed bin Salman began carrying out a systematic purge of individuals opposed or agnostic to his rule and vision;
 Whereas, in November 2017, numerous members of the royal family, prominent businessmen, cabinet ministers, and former officials within Saudi Arabia were detained and allegedly tortured in Riyadh’s Ritz-Carlton hotel at the order of Mohammed Bin Salman;
 Whereas one of Crown Prince Mohammed bin Salman’s first acts as Minister of Defense was to launch a military campaign in Yemen with the stated objective of restoring the internationally recognized Government of Yemen, which had been forced out of Yemen by the Iran-backed Houthi rebels;
 Whereas, in March 2015, Saudi Arabia instituted a naval and aerial blockade on Yemen, and currently maintains strict limits on air and sea transit to the country which contribute to delays of critical humanitarian aid and commercial supplies to a nation that imports as much as 90 percent of its food and relies on imported fuel;
 Whereas the Saudi-led intervention in Yemen is in its fourth year and has contributed to 22,200,000 Yemenis needing humanitarian assistance;
 Whereas, on December 4, 2018, President Donald J. Trump's nominee to serve as the Ambassador to the Republic of Yemen testified that the ongoing civil war in Yemen has exacerbated the world’s largest food security emergency, created power vacuums that terrorists have exploited, facilitated Iran’s ambitions, and complicated United States counterterrorism efforts;
 Whereas, on June 5, 2017, Saudi Arabia, along with the United Arab Emirates, Bahrain, Egypt, and other countries, severed diplomatic relations with Qatar, recalled their ambassadors, expelled Qatari diplomats, and imposed limits on the entry and transit of Qatari nationals and vessels in their territories, waters, and airspace;
 Whereas the blockade against Qatar has significantly complicated relationships in the region and hindered United States counterterrorism and counter-Iran objectives, and undermined United States efforts to end conflicts across the region;
 Whereas, in November 2017, Mohammed bin Salman pressured Lebanon’s Prime Minister, Saad Hariri, to resign from his position via a television broadcast while in Saudi Arabia;
 Whereas, according to the organization Reporters without Borders, the arrest of journalists and bloggers has doubled since the appointment of Crown Prince Mohammed bin Salman, and an estimated 28 individuals are currently still detained;
 Whereas, under Crown Prince Mohammed bin Salman, the Government of Saudi Arabia continues to detain political prisoners, including Saudi blogger Raif Badawi since 2012 and Saudi women’s right activists since August 2018;
 Whereas Jamal Khashoggi was a prominent Saudi journalist and an outspoken critic of Crown Prince Mohammed Bin Salman;
 Whereas, on September 18, 2017, Jamal Khashoggi wrote of increased waves of arrests ahead of the Crown Prince’s ascension to the throne, and stated that he had left Saudi Arabia and gone into self-imposed exile in the United States of America due to his fear of arrest by the Crown Prince;
 Whereas, throughout 2017 and 2018, Jamal Khashoggi wrote a series of opinion articles offering pointed critiques and advice to Crown Prince Mohammed bin Salman and to United States and Saudi officials;
 Whereas, prior to his death, Jamal Khashoggi had sought status as a lawful permanent resident of the United States and was the father to three United States citizens;
 Whereas, on October 2, 2018, Jamal Khashoggi disappeared during a visit to the Consulate of the Kingdom of Saudi Arabia in Istanbul, Turkey;
 Whereas, following the disappearance, Turkish authorities reported that Jamal Khashoggi had been murdered inside the Saudi consulate;
 Whereas, on October 8, 2018, the brother of Crown Prince Mohammed bin Salman and Saudi Ambassador to the United States, Prince Khalid bin Salman, stated that the reports that suggest that Jamal Khashoggi went missing in the Consulate in Istanbul or that the Kingdom’s authorities have detained him or killed him are absolutely false, and baseless;
 Whereas, on October 19, 2018, the Saudi Ministry of Foreign Affairs announced that Mr. Khashoggi was murdered inside the Saudi consulate by Saudi nationals on October 2, 2018; and
 Whereas, on November 15, 2018, the United States Department of the Treasury sanctioned 17 Saudi officials, including senior Saudi government official Saud al-Qahtani, his subordinate Maher Mutreb, and Saudi Consul General Mohammed Alotaibi, for their connection to the killing of Jamal Khashoggi, including some individuals who worked directly for Crown Prince Mohammed bin Salman and his personal security apparatus: Now, therefore, be it
		
	
 That the Senate— (1)condemns in the strongest possible terms the murder of Jamal Khashoggi;
 (2)finds that as Crown Prince, Mohammed bin Salman was in control of the security forces at the time of Jamal Khashoggi’s murder;
 (3)based on evidence and analysis made available to this institution, has a high level of confidence that Mohammed bin Salman was complicit in the murder of Jamal Khashoggi;
 (4)urges the United States Government and the international community to hold all parties, including Mohammed bin Salman, involved in the murder of Jamal Khashoggi accountable;
 (5)calls on the Government of the Kingdom of Saudi Arabia to negotiate directly with representatives of the Houthi movement in order to end the war in Yemen, agree on a political resolution, reverse the humanitarian crisis, and refocus efforts on defeating al Qaeda and ISIS in Yemen;
 (6)calls on the Government of the Kingdom of Saudi Arabia to negotiate a political solution to its dispute with Qatar expeditiously and in a way that restores diplomatic relations with Qatar; and
 (7)urges the Kingdom of Saudi Arabia to immediately release Saudi blogger Raif Badawi, the Saudi women’s rights activists, and other detained political prisoners.
			
